Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2004

Johnson v. Carroll
Precedential or Non-Precedential: Precedential

Docket No. 03-2101




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Johnson v. Carroll" (2004). 2004 Decisions. Paper 643.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/643


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      IN THE UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ____________

                                          No. 03-2101
                                         ____________

                                    RONALD N. JOHNSON

                                                 v.

                               THOMAS J. CARROLL, Warden;
                                 ATTORNEY GENERAL OF
                                THE STATE OF DELAWARE

                                           Thomas Carroll,
                                               Appellant
                                         ____________

                          Appeal from the United States District Court
                                  For the District of Delaware
                                    D.C. No.: 02-cv-00562
                  District Judge: Honorable Joseph J. Farnan, Jr., Chief Judge
                                        ____________

                                ORDER AMENDING OPINION
                                      ____________

        Per the direction of the Court, the opinion issued on May 24, 2004 is amended as
follows:

        1) On the caption page the designation of the Honorable Joseph J. Farnan, Jr. as the
Chief Judge shall be deleted. It is noted that the Honorable Sue L. Robinson is the Chief Judge;

         2) On the caption page the second column, first paragraph, second sentence is amended
so that it reads: "A grand jury in Delaware indicted Ronald N. Johnson for the theft of property
valued in excess of $1000, possession of a deadly weapon by a person prohibited, and several
other related crimes.

                                                            For the Court,

                                                            /s/ Marcia M. Waldron
                                                            Clerk

Dated: May 25, 2004